DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy Wall on 10/26/2021

The application has been amended as follows:
Please make claims 23-28 depend from claim 1 instead of claim 16

23. (Original) The transistor device of Claim 1, further comprising a gate electrode on the barrier layer and spaced apart from the drain electrode, wherein a portion of the barrier layer that is between the gate electrode and the drain region is electrically insulated from the gate electrode.  
24. (Original) The transistor device of Claim 1, wherein the drain ohmic structure is partially recessed into the barrier layer and is spaced apart from the channel layer.  
25. (Original) The transistor device of Claim 1, wherein the drain ohmic structure is recessed through the barrier layer and partially into the channel layer.  
26. (Original) The transistor device of Claim 1, wherein the drain ohmic structure contacts the interface between the channel layer and the barrier layer.  
27. (Original) The transistor device of Claim 1, wherein an upper surface of the drain ohmic structure is at substantially a same height as an upper surface of the barrier layer.  
28. (Original) The transistor device of Claim 16, wherein the barrier layer includes a recess that is through the barrier layer in the drain region, and wherein the drain ohmic structure comprises a material that includes metal and contacts the channel layer at the interface between the channel layer and the barrier layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        10/26/2021